                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 HIGH OFF LIFE, LLC,                              )    Civil Action
                                                  )
                  Plaintiff,                      )    No. 2:20-cv-1556-WSH
                                                  )
        v.                                        )    Judge W. Scott Hardy
                                                  )
 FREEBANDZ PRODUCTIONS, LLC, and                  )
 SONY MUSIC HOLDINGS, INC.                        )    Electronically Filed
                                                  )
                  Defendants.                     )

                        UNCONTESTED MOTION FOR AN
                  EXTENSION OF TIME TO ANSWER, MOVE OR
            OTHERWISE PLEAD IN RESPONSE TO PLAINTIFF’S COMPLAINT

       AND NOW, come Defendants Freebandz Productions, LLC and Sony Music

Entertainment (incorrectly identified as Sony Music Holdings, Inc. in the Complaint) (collectively,

“Defendants”), who respectfully file this UNCONTESTED MOTION FOR AN EXTENSION

OF TIME TO ANSWER, MOVE OR OTHERWISE PLEAD IN RESPONSE TO

PLAINTIFF’S COMPLAINT, averring as follows:

       1.        Plaintiff High Off Life, LLC instituted this action by filing its Complaint on

October 16, 2020.

       2.        The registered agent of Defendant Sony Music Entertainment (incorrectly

identified as Sony Music Holdings, Inc. in the Complaint) was served with the Complaint on

October 21, 2020.

       3.        Undersigned counsel was retained to represent Defendant Sony Music

Entertainment.

       4.        On November 5, 2020, Freebandz authorized undersigned counsel to accept service

of the Complaint on its behalf.
                                                                          No. 2:20-cv-1556-WSH


       5.      Defendants agreed to accept service of the Complaint on Freebandz in exchange

for setting the deadline for responding to the Complaint on behalf of both Defendants at sixty days

from the date of acceptance of service on Freebandz, namely, January 4, 2021. Plaintiff agreed to

this arrangement.

       6.      Because the time period agreed to by the parties exceeds the 45 day period

identified in LCvR 7, Defendants are submitting this uncontested motion instead.

       7.      No previous extensions of time to respond to the Complaint have been sought, and

Defendants are still within the originally prescribed period to respond to the Complaint. Further,

there are no current deadlines in the case that will be affected by the requested extension of time

sought by Defendants, and no party will be prejudiced by the relief requested. Granting this

Motion will allow for a coordinated response to the Complaint by both Defendants on the same

timeline.

       WHEREFORE, Defendants Freebandz Productions, LLC and Sony Music Entertainment

(incorrectly identified as Sony Music Holdings, Inc. in the Complaint) respectfully request that

this Court grant their unopposed Motion for Extension of Time to File an Answer, Move or the

Otherwise Plead in Response to Plaintiff’s Complaint, and enter an Order permitting Defendants

to file their respective responses on or before January 4, 2021.

                                                      Respectfully submitted,

                                                      THE WEBB LAW FIRM


Dated: November 11, 2020                              s/ Cecilia R. Dickson
                                                      Cecilia R. Dickson (PA ID No. 89348)
                                                      Kent E. Baldauf, Jr. (PA ID No. 70793)

                                                      One Gateway Center
                                                      420 Ft. Duquesne Blvd., Suite 1200
                                                      Pittsburgh, PA 15222

                                                 2
                                                               No. 2:20-cv-1556-WSH


                                            412.471.8815
                                            412.471.4094 (fax)
                                            cdickson@webblaw.com
                                            kbaldaufjr@webblaw.com

Of counsel (pro hac vice forthcoming)
David C. Rose
Pryor Cashman LLP
7 Times Square
New York, New York 10036-6569
212.326.0142
212.326.0806 (fax)
drose@pryorcashman.com


                                            Attorneys for Defendants




                                        3
                                                                           No. 2:20-cv-1556-WSH


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of November, 2020, I electronically filed the foregoing

UNCONTESTED MOTION FOR AN EXTENSION OF TIME TO ANSWER, MOVE OR

OTHERWISE PLEAD IN RESPONSE TO PLAINTIFF’S COMPLAINT with the Clerk of

the Court using the CM/ECF system which sent notification to all counsel of record.



                                                     THE WEBB LAW FIRM


                                                     s/ Cecilia R. Dickson
                                                     Cecilia R. Dickson
